DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to the claims, the cited prior art fails to teach, in response to there being no subcarrier resource for a multi-tone MSG3 transmission, a subcarrier for a single-tone MSG3 transmission is used, and the MSG3 is a message by which the terminal performs a connection request to the base station for uplink data transmission, and wherein, in response to the terminal not receiving the RAR message, the terminal determines whether a number of preamble transmissions is more than a maximum number of preamble transmissions.  The cited prior art also fails to teach, when a random access channel (RACH) procedure is performed, the terminal dividing the subcarrier resources to be used in a physical random access channel (PRACH) according to a single-tone transmission or a multi-tone transmission, and wherein, in response to a number of preamble transmissions being more than a maximum number of preamble transmissions, a coverage level is changed and the number of preamble transmissions is initialized.
Prior art Dinan et al. (US Publication 2017/0006640 A1) teaches a UE unsuccessfully completing a random access (RA) process when the RA preamble transmission opportunity counter reaches its maximum counter value and no random .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY P PATEL/               Primary Examiner, Art Unit 2466